Name: Commission Regulation (EC) No 38/1999 of 8 January 1999 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designations of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: consumption;  processed agricultural produce;  agricultural activity;  agricultural structures and production;  foodstuff;  marketing
 Date Published: nan

 Avis juridique important|31999R0038Commission Regulation (EC) No 38/1999 of 8 January 1999 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designations of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs Official Journal L 005 , 09/01/1999 P. 0062 - 0063COMMISSION REGULATION (EC) No 38/1999 of 8 January 1999 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications` provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), as last amended by Regulation (EC) No 1068/97 (2), and in particular Article 7(5)(b) thereof,Whereas, pursuant to Article 5 of Regulation (EEC) No 2081/92, France sent the Commission an application for registration of a name as a designation of origin;Whereas, pursuant to Article 6(1) thereof, the application was found to comply with that Regulation, and in particular to contain all the information required pursuant to Article 4 thereof;Whereas a statement of objection was received by the Commission pursuant to Article 7 of that Regulation following publication of the name in the Annex hereto in the Official Journal of the European Communities (3); whereas that objection was considered to be properly founded and therefore admissible;Whereas pursuant to Article 7(5) of that Regulation the Commission asked the Member States concerned to seek an agreement; whereas no agreement was reached and it is therefore up to the Commission to take a decision on registration of the name in question;Whereas the Commission has carefully considered the actual likelihood of confusion;Whereas it emerges that there is in fact no likelihood of confusion between the name Rocamadour and the product so designated and the name Romadur and the product so designated; whereas although both products are cheeses they are easy to differentiate by external appearance and type; whereas Rocamadour is a small very soft goat's milk cheese with a natural rind consisting of a striated, slightly velvety skin, is white to cream in colour and takes the form of a small thin disc weighing roughly 35 grams; whereas Romadur is a soft cow's milk cheese with a yellow brown to reddish skin and generally takes the form of a rectangle or cube weighing 80 to 180 grams;Whereas the name Romadur can therefore continue to be used;Whereas the name 'Rocamadour` should therefore be entered in the 'Register of protected designations of origin and protected geographical indications` as a designation of origin protected at Community level;Whereas the Annex hereto supplements the Annex to Commission Regulation (EC) No 2400/96 (4), as last amended by Regulation (EC) No 2784/98 (5);Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Geographical Indications and Designations of Origin,HAS ADOPTED THIS REGULATION:Article 1 The name in the Annex hereto is hereby added to the Annex to Regulation (EC) No 2400/96 and entered in the 'Register of protected designations of origin and protected geographical indications` provided for in Article 6(3) of Regulation (EEC) No 2081/92 as a protected designation of origin (PDO).Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24. 7. 1992, p. 1.(2) OJ L 156, 13. 6. 1997, p. 10.(3) OJ C 140, 7. 5. 1997, p. 5.(4) OJ L 327, 18. 12. 1996, p. 11.(5) OJ L 347, 23. 12. 1998, p. 19.ANNEX PRODUCTS LISTED IN ANNEX II TO THE EC TREATY INTENDED FOR HUMAN CONSUMPTION Cheese FRANCE- Rocamadour (PDO)